Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-26-2002

Tri Cty Concerned v. Carr
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3877




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Tri Cty Concerned v. Carr" (2002). 2002 Decisions. Paper 615.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/615


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL
                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ____________

                          No: 01-3877
                          ____________

                      TRI-COUNTY CONCERNED
                     CITIZENS ASSOCIATIONS;
                   PATTY BRANN; KATHY BRILL;
              WILLIAM CRANSTON; HOLLY HARTSHORNE;
                        BARBARA MESSNER,

                                      Appellants

                                    v.

           RAYMOND CARR; MORGANTOWN PROPERTIES, INC.;
         WILLIAM BETZ; JUDITH BETZ; ROBERT G. WILLIAMS;
                CAROLYN WILLIAMS; CHERYL CONKEL;
                       NEW MORGAN BOROUGH



          Appeal from the United States District Court
            for the Eastern District of Pennsylvania
              (D.C. Civil Action No. 98-cv-04184)
         District Judge: Honorable Ronald L. Buckwalter


           Submitted Under Third Circuit LAR 34.1(a)
                        on June 10, 2002

                     Before:Sloviter, Roth
                   and McKee Circuit Judges

               (Opinion filed September 26, 2002)




                         O P I N I O N



ROTH, Circuit Judge:

     Plaintiffs Tri-County Concerned Citizens Association et al. appeal the final order
of judgment of the United States District Court for the Eastern District of Pennsylvania,
granting defendants Carr, et. al.’s Motion to Dismiss three federal claims pursuant to
F.R.Civ.P. 12(b)(6), three state law claims pursuant to 28 U.S.C. 1367(c)(3), and
plaintiffs’ Amended Complaint. Plaintiffs own land adjacent to New Morgan Borough
where defendants plan to operate landfills and a trash to steam plant.
     The District Court had jurisdiction over the federal claims pursuant to 28 U.S.C.
1331 and 1964 (RICO) and supplemental jurisdiction over the state claims pursuant to
28 U.S.C. 1367(a). We have appellate jurisdiction of a final order granting a motion to
dismiss pursuant to 28 U.S.C. 1291. We exercise plenary review over complaints
dismissed for failure to state a claim under F.R.Civ.P. 12(b)(6). See Ditri v. Caldwell
Banker Residential Affiliates, Inc., 954 F.2d 869, 871 (3d Cir. 1992) and Breyer v.
Meissner, 214 F.3d 416, 421 (3d Cir. 2000).
     For the following reasons, we will affirm the judgment of the District Court.
     In reviewing a motion to dismiss under F.R.Civ.P. 12(b)(6), the non-moving party
is given the benefit of all reasonable inferences that can be drawn from the allegations in
the complaint, and the court must accept these allegations as true. Breyer v. Meissner,
214 F.3d 416, 421 (3d Cir. 2000) citing Lake v. Arnold, 112 F.3d 682, 642 (3d Cir.
1997) and D.R. v. Middle Bucks Area Vocational Technical Sch., 972 F.2d 1364, 1367
(3d Cir. 1992), cert. denied, 113 S. Ct. 1045 (1993). Further, a motion to dismiss under
F.R.Civ.P. 12(b)(6) should only be granted when it appears that the plaintiff can prove no
set of facts that would entitle him/her to relief. See Smith v. Messinger, 293 F.3d 641,
647 (3d Cir. 2001) citing Conley v. Gibson, 355 U.S. 41, 45 - 46 (1957).
     Appellants raise four issues on appeal: (1) that the District Court erred in ruling
that they had not asserted a protected property interest in their substantive due process
claim, (2) that the District Court erred in dismissing their procedural due process claim,
(3) that the District Court erred in finding that plaintiffs had suffered no direct injury to
sustain their RICO claim, and (4) that the District Court erred in refusing to allow them to
amend their complaint.
     First, to establish a substantive due process claim, plaintiffs must have been
deprived of a protected property interest by arbitrary and capricious government action.
See DeBlasio v. Zoning Bd. of Adjustment, 53 F.3d 592, 598 (3d Cir. 1995). Although
the District Court did find that appellants had alleged arbitrary and capricious government
action in their Amended Complaint, the District Court further found that plaintiffs had not
pled any property interest that would give rise to substantive due process protection.
     Because the protected property interests claimed by appellants have not ever been
held to have been violated by land use decisions made by a neighboring township, the
District Court properly determined that the appellants had failed to allege a protected
property interest.
     Second, to establish a claim for denial of procedural due process, plaintiffs must
have been deprived of a protected property interest by a person acting under the color of
the law, and the state procedure for challenging that deprivation must not satisfy the
requirements of procedural due process. Parratt v. Taylor, 451 U.S. 527, 537 (1981).
Since the District Court held that plaintiffs have suffered no violation of a protected
property interest, their procedural due process claim fails on the first element. Moreover,
even if they had suffered such a violation, adequate process exists in Pennsylvania to
appeal land use decisions.
     Third, to establish a RICO claim, plaintiffs must have suffered an injury to their
business or property by reason of the alleged violation of 1962 claim. Here, plaintiffs
allege that they had suffered "loss of property value" due to defendants’ extortion
scheme. Plaintiffs argue that defendants’ actions directly effected a loss in their property
value by the "noxious businesses" on the abutting property. However, this is an "injury"
that cannot be directly assessed or measured from defendants’ alleged extortionate acts.
Moreover, plaintiffs do not specify how their land has or would be injured. They simply
state they would suffer injury by "noxious uses" of the land in question. The District
Court concluded that in making this allegation, plaintiffs failed to prove that defendants’
actions proximately caused the alleged injury to plaintiffs’ property. We agree.
     Finally, plaintiffs argue that the District Court erred in not allowing them to amend
their complaint for a fourth time. The District Court determined that justice did not
require a fourth amended complaint that was "incorrectly" filed. We will not alter that
determination.
     For the foregoing reasons, we will affirm the judgment of the District Court.


TO THE CLERK:

     Please file the foregoing Opinion.
By the Court,



/s/ Jane R. Roth
Circuit Judge